                          Case 5:20-cv-02155-LHK Document 187 Filed 06/17/21 Page 1 of 6



                    1   TINA WOLFSON (SBN 174806)                 COOLEY LLP
                        twolfson@ahdootwolfson.com                MICHAEL G. RHODES (116127)
                    2   THEODORE MAYA (SBN 223242)                (rhodesmg@cooley.com)
                        tmaya@ahdootwolfson.com                   TRAVIS LEBLANC (251097)
                    3   CHRISTOPHER STINER (SBN 276033)           (tleblanc@cooley.com)
                        cstiner@ahdootwolfson.com                 KATHLEEN R. HARTNETT (314267)
                    4   RACHEL JOHNSON (SBN 331351)               (khartnett@cooley.com)
                        rjohnson@ahdootwolfson.com                BENJAMIN H. KLEINE (257225)
                    5   AHDOOT & WOLFSON, PC                      (bkleine@cooley.com)
                        2600 W. Olive Avenue, Suite 500           101 California Street, 5th Floor
                    6   Burbank, California 91505-4521            San Francisco, California 94111-5800
                        Tel: (310) 474-9111                       Telephone:     (415) 693 2000
                    7   Fax: (310) 474-8585                       Facsimile:     (415) 693 2222

                    8   MARK C. MOLUMPHY (SBN 168009)  Attorneys for Defendant
                        mmolumphy@cpmlegal.com         ZOOM VIDEO COMMUNICATIONS, INC.
                    9   TYSON REDENBARGER (SBN 294424)
                   10   tredenbarger@cpmlegal.com
                        NOORJAHAN RAHMAN (SBN 330572)
                   11   nrahman@cpmlegal.com
                        JULIA PENG (SBN 318396)
                   12   jpeng@cpmlegal.com
                        COTCHETT, PITRE & McCARTHY LLP
                   13   840 Malcolm Road, Suite 200
                   14   Burlingame, CA 94010
                        Telephone:   (650) 697 6000
                   15   Facsimile:   (650) 697.0577

                   16   Interim Co-Lead Class Counsel
                   17
                                                     UNITED STATES DISTRICT COURT
                   18
                                                NORTHERN DISTRICT OF CALIFORNIA
                   19
                                                          SAN JOSE DIVISION
                   20
                   21
                        IN RE: ZOOM VIDEO COMMUNICATIONS              Master Case No. 5:20-cv-02155-LHK
                   22   INC. PRIVACY LITIGATION,
                   23                                                 JOINT STIPULATION AND [PROPOSED]
                                                                      ORDER TO EXTEND CASE DEADLINES
                   24   This Documents Relates To:
                        All Actions   //
                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              JOINT STIPULATION AND [PROPOSED] ORDER
                                                                                         TO EXTEND CASE DEADLINES
                                                                                MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 187 Filed 06/17/21 Page 2 of 6



                    1                                             STIPULATION

                    2          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendant Zoom Video

                    3   Communications, Inc. (“Zoom”) (collectively, “the Parties”), by and through their attorneys of

                    4   record, hereby stipulate as follows:

                    5          WHEREAS, the Parties are engaged in continued mediation before the Hon. Jay C. Gandhi

                    6   (Ret.), which began in November 2020;

                    7          WHEREAS, by Stipulation submitted to this Court on April 7, 2021 (ECF No. 176) and

                    8   granted by this Court on April 8, 2021 (ECF No. 177) (“April Stipulation”), the Parties reported to

                    9   the Court that they had reached agreement on certain material terms of a settlement and intended

                   10   to complete settlement negotiations, finalize the details of a settlement, formally memorialize the

                   11   settlement, and present the settlement to the Court for approval as expeditiously as possible;

                   12          WHEREAS, by Stipulation submitted to this Court on May 11, 2021 (ECF No. 178) and

                   13   granted by this Court on May 13, 2021 (ECF No. 181) (“May Stipulation”), the Parties reported to

                   14   the Court that since the April Stipulation, they have engaged in continued negotiations regarding

                   15   the remaining material terms of a settlement and, having made substantial progress expect to

                   16   conclude those negotiations shortly;

                   17          WHEREAS, since the May Stipulation, the Parties have diligently continued negotiations,

                   18   and reached agreement as to nearly all of the material terms of a full settlement agreement,

                   19   including total monetary compensation and proposed injunctive relief, but they require additional

                   20   time to work out and implement certain specific details regarding the monetary distribution plan,

                   21   which require careful coordination between the Parties and the analysis of certain Zoom data;

                   22          WHEREAS, the Parties are cognizant and appreciative that the Court has accommodated

                   23   the Parties’ previous requests for extensions as they finalize the settlement;

                   24          WHEREAS, the Parties anticipate that they can finish a settlement agreement and

                   25   associated documents shortly and that Plaintiffs would be able to file their Motion for Preliminary

                   26   Approval by July 16, 2021;

                   27          WHEREAS, on February 23, 2021, the Court approved the Parties’ stipulation extending

                   28   the deadline for Plaintiffs to file for class certification and extending related deadlines (ECF No.
COOLEY LLP
ATTORNEYS AT LAW                                                                     JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                            2                       TO EXTEND CASE DEADLINES
                                                                                         MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 187 Filed 06/17/21 Page 3 of 6



                    1   162);

                    2           WHEREAS, Plaintiffs filed the Second Amended Consolidated Class Action Complaint

                    3   (“SAC”) on May 12, 2021 (ECF No. 179);

                    4           WHEREAS, on May 20, 2021, the Parties stipulated that Zoom’s deadline to answer or

                    5   otherwise respond to the SAC is June 25, 2021 (ECF No. 183);

                    6           WHEREAS, on June 10, 2021, the Court continued the Further Case Management

                    7   Conference scheduled for June 16, 2021 to June 30, 2021 and ordered that a Joint Case Management

                    8   Statement be filed by June 23, 2021 (ECF No. 185);

                    9           WHEREAS, given that the Parties anticipate that Plaintiffs would file a Motion for

                   10   Preliminary Approval of a settlement agreement by July 16, 2021, the Parties agree that it would

                   11   be appropriate to vacate the deadlines for Plaintiffs’ Motion for Class Certification and related

                   12   deadlines and Zoom’s response to the SAC, pending approval of the Parties’ settlement;

                   13           WHEREAS, alternatively, if the Court denies the Parties’ request to vacate the above-

                   14   mentioned deadlines, good cause also exists to continue these deadlines in light of the Parties’

                   15   substantial progress toward finalizing a settlement agreement to be presented to the Court with

                   16   Plaintiffs’ Motion for Preliminary Approval;

                   17           NOW THEREFORE, Plaintiffs and Zoom through their respective counsel, pursuant to

                   18   Civil Local Rules 6-2 and 7-12, and subject to the Court’s approval, hereby stipulate and agree as

                   19   follows:

                   20           1.     All deadlines related to class certification are vacated. Such deadlines include the
                   21   deadline for Plaintiffs’ Motion for Class Certification (June 25, 2021), Zoom’s Opposition to

                   22   Plaintiffs’ Motion for Class Certification (August 13, 2021), Plaintiffs’ Reply thereto (September

                   23   3, 2021), and the hearing on Plaintiffs’ Motion for Class Certification (September 23, 2021);

                   24           2.     Zoom’s June 25, 2021 deadline to answer or otherwise respond to the SAC is

                   25   vacated;

                   26           3.     The Further Case Management Conference scheduled for June 30, 2021 is continued
                   27   to July 27, 2021 and the Joint Case Management Statement deadline of June 23, 2021 is continued

                   28   to July 20, 2021;
COOLEY LLP
ATTORNEYS AT LAW                                                                   JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                          3                       TO EXTEND CASE DEADLINES
                                                                                       MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 187 Filed 06/17/21 Page 4 of 6



                    1          4.       These dates will be reset in the event the Parties’ settlement is not finalized or not

                    2   approved by the Court.

                    3          Alternatively, if the Court denies the Parties’ request to vacate the above-mentioned

                    4   deadlines, Plaintiffs and Zoom through their respective counsel, hereby stipulate and agree as

                    5   follows:

                    6          1.       Last day for Zoom to answer or otherwise respond to the SAC is July 23, 2021;

                    7          2.       Last day for Plaintiffs to file a Motion for Class Certification is July 23, 2021;

                    8          3.       Last day for Zoom to file an Opposition to Plaintiffs’ Class Certification Motion is

                    9          September 10, 2021;

                   10          4.       Last day for Plaintiffs to file a Reply in Support of a Motion for Class Certification

                   11          is September 31, 2021;

                   12          5.       The hearing on Plaintiffs’ Motion for Class Certification is set for October 14, 2021

                   13   at 1:30 p.m.;

                   14          6.       The Further Case Management Conference scheduled for June 30, 2021 is continued

                   15   to July 27, 2021 and the Joint Case Management Statement deadline of June 23, 2021 is continued

                   16   to July 20, 2021;

                   17          7.       All other deadlines shall remain the same.

                   18          IT IS SO STIPULATED.

                   19

                   20
                        Dated: June 17, 2021                                   AHDOOT & WOLFSON, PC
                   21

                   22
                                                                               By: /s/ Tina Wolfson
                   23                                                              Tina Wolfson (174806)
                   24                                                          Interim Co-Lead Counsel
                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                      JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                             4                       TO EXTEND CASE DEADLINES
                                                                                          MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 187 Filed 06/17/21 Page 5 of 6



                    1   Dated: June 17, 2021                                COTCHETT, PITRE & MCCARTHY LLP

                    2

                    3                                                       By: /s/ Mark C. Molumphy
                                                                                Mark C. Molumphy (168009)
                    4
                                                                            Interim Co-Lead Counsel
                    5

                    6

                    7   Dated: June 17, 2021                                COOLEY LLP
                    8

                    9                                                       By: /s/ Michael G. Rhodes
                   10                                                           Michael G. Rhodes (116127)

                   11                                                       Attorneys for Defendant
                                                                            ZOOM VIDEO COMMUNICATIONS, INC.
                   12

                   13

                   14
                                                           FILER ATTESTATION
                   15          I, Michael G. Rhodes, attest that concurrence in the filing of this document has been
                   16   obtained from the other signatories. Executed on June 17, 2021, in San Francisco, California.
                   17

                   18                                                            /s/ Michael G. Rhodes
                                                                                Michael G. Rhodes
                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                   JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                          5                       TO EXTEND CASE DEADLINES
                                                                                       MASTER CASE NO. 5:20-CV-02155-LHK
                          Case 5:20-cv-02155-LHK Document 187 Filed 06/17/21 Page 6 of 6



                    1                                      [PROPOSED] ORDER
                    2          The Court GRANTS IN PART and DENIES IN PART the instant stipulation, ECF

                    3   No. 186. The Court amends the case schedule as follows:

                    4          1.      Last day for Zoom to answer or otherwise respond to the SAC is July 23, 2021;

                    5          2.      Last day for Plaintiffs to file a Motion for Class Certification is July 23, 2021;

                    6          3.      Last day for Zoom to file an Opposition to Plaintiffs’ Class Certification Motion is

                    7          September 10, 2021;

                    8          4.      Last day for Plaintiffs to file a Reply in Support of a Motion for Class Certification

                    9          is September 31, 2021;

                   10          5.      The hearing on Plaintiffs’ Motion for Class Certification is set for October 21,

                   11   2021 at 1:30 p.m.;

                   12          6.      The Further Case Management Conference scheduled for June 30, 2021 is

                   13   continued to August 4, 2021 and the Joint Case Management Statement deadline of June 23, 2021

                   14   is continued to July 28, 2021;

                   15          7.      All other deadlines shall remain the same.

                   16   IT IS SO ORDERED.

                   17   Dated: June 17, 2021
                                                                                Hon. Lucy H. Koh
                   18                                                           United States District Judge
                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                     JOINT STIPULATION AND [PROPOSED] ORDER
 SAN FRANCISCO                                                            6                       TO EXTEND CASE DEADLINES
                                                                                         MASTER CASE NO. 5:20-CV-02155-LHK
